PER CURIAM.
Appellant challenges a final order of violation of probation. We have determined that the said order must be reversed.
The trial court found that appellant willfully and substantially violated only one condition of his probation, that appellant failed to complete the psycho-sexual treatment course which had been required. Hearsay is admissible in violation of probation hearings, but may not form the only evidentiary support for the alleged violation. See Andrews v. State, 693 So.2d 1138 (Fla. 1st DCA 1997); Johnson v. State, 695 So.2d 749 (Fla. 1st DCA 1997). In the instant case, the record demonstrates clearly that the termination of treatment report is the only basis upon which the trial court determined that the appellant willfully violated his probation. There is no other evidence in the record to support a finding of violation. We, therefore, reverse.
JOANOS, WOLF and BENTON, JJ„ concur.